DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 21 December 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 19 August 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16-19 have been added. Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 July 2019.
Applicant has requested rejoinder of claims 10-12. Claims 10-12 are drawn to a product that is patentably distinct from the elected method of use, and claims 10-12 are thus not eligible for rejoinder even if the instantly elected claims (directed to a method of use) are found allowable. 

Claim Objections
Claim 1 it is objected to because of the following informalities: claim 1 recites in relevant part “…[w]herein the neuro progenitor cell proliferate in an undifferentiated state.”  Moreover, the term “proliferate” should read “proliferates”, since it modifies a “cell”, recited in the singular.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part the limitation “…[w]herein the neuro progenitor cell proliferate in an undifferentiated state.” There is insufficient antecedent basis for the limitation “neuro progenitor” in the claim, since the claim previously refers to a “neural progenitor” cell.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Zhao”; FEBS J. (2008) 275:1824–1834), as evidenced by Brewer et al. (“Brewer ‘93”; J. Neurosci. Res. (1993) 35:567-476) and Brewer et al. (Brewer ’89”; Brain Res. 1989, 494(1)65-74), in view of Kosaka et al. (“Kosaka”; The FASEB Journal (2006) 20(9)E623-E629; applicant’s IDS submitted 10 April 2017). This rejection is repeated with regard to claims 1, 2, 6-9, 13 and 15 for the same reasons of record as set forth in the Official action mailed 10 April 2020, and is also applied to newly added claims 16-19. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 encompasses a method for proliferating a stem cell, comprising culturing the neural progenitor cell in a medium comprising tocopherol, tocopherol acetate, or a mixture thereof, wherein the medium comprises tocopherol, tocopherol acetate, at a concentration of about 0.01 µg/ml to about 10 µg/ml, an antibiotic, a B27 supplement, and a growth factor, wherein the neural progenitor cell proliferates in an undifferentiated state.
Claim 2 encompasses the method of claim 1, wherein the culturing of the stem cell is performed under a hypoxia condition.
Claim 6 encompasses the method of claim 5, wherein the tocopherol and tocopherol acetate are mixed at a ratio in a range of about 1:5 to about 5:1.

Claim 8 encompasses the method of claim 7, wherein the growth factor is fibroblast growth factor 4 (FGF4).
Claim 9 encompasses the method of claim 2, wherein the hypoxia condition comprises atmospheric oxygen at a concentration in a range of about 0.1% to about 10%.
Claim 13 recites the method of claim 1, wherein the neural progenitor cell is isolated from human fetuses.
Claim 15 recites the method of claim 14, wherein the medium comprises the B27 supplement at a concentration of 2% of the total amount of the medium.
Claim 16 recites the method of claim 1, further comprising prior to the culturing adding tocopherol and tocopherol acetate in the medium so that an initial concentration of the tocopherol and tocopherol acetate in the medium is about 0.01 µg/ml to about 10 µg/ml; and adding an antibiotic, a B27 supplement and a growth factor to the medium.
Claim 17 recites the method of claim 16, wherein the medium is a mixed medium of DMEM/F12 (1:1), the growth factor is basic fibroblast growth factor (bFGF) and epidermal growth factor (EGF), and the medium comprises the B27 supplement at a concentration of 2% of a total amount of the medium.
Claim 18 recites the method of claim 16, wherein the increased proliferation is measured by cell viability, and the cell viability increases at least ten times by adding the tocopherol and tocopherol acetate, separately from the B27 supplement, in the medium.

Newly added claim 16-19 are substantially identical in scope to the preceding claims. Claim 16 merely requires adding the tocopherol and tocopherol acetate to the medium prior to culturing. Claim 17 reiterates this while incorporating the limitations of claims 7 and 15. Claims 18 and 19 recite adding tocopherol and tocopherol acetate separately from B27, but recite doing so in the context of a wherein clause that does not actually require separate addition. Rather, these claims merely recite that cell viability and/or cell count are increased in the event such an addition is performed. Such a recitation is therefore interpreted as a latent quality, i.e. something that would happen to cell viability and/or cell count as a condition in the event such in addition were to take place. Accordingly, claims 18 and 19 are interpreted as not necessarily requiring the separate addition of tocopherol and tocopherol acetate.
Zhao teaches proliferating neural progenitor cells in a media that comprises B27, penicillin (i.e. an antibiotic), bFGF and EGF under hypoxic conditions including 02 concentration at a level of 10%. See Zhao, section under Experimental procedures entitled “Isolation and culture of NPCs” and “hypoxic conditions” on page 1831. B27 comprises tocopherol and tocopherol acetate, as evidenced by at least table 1 of Brewer ‘93. It is further noted that Brewer ‘93 teaches that B27 is an optimized version of a previously published serum free medium for survival of hippocampal neurons. See Brewer ’93 abstract. Brewer 93 does not provide concentration values for tocopherol or tocopherol acetate. B27 is sold commercially and the concentrations of these reagents is kept confidential by the commercial proprietor (ThermoFisher Scientific). 
st paragraph. Noting that the present claims recite a concentration for each of tocopherol and tocopherol acetate within a range of 0.01 µg/ml to 10.0 µg/ml, concentrating tocopherol and tocopherol acetate in the medium disclosed by Brewer ‘89 tenfold results in a concentration of 10.0 µg/ml of tocopherol and tocopherol acetate, from which serial dilutions were then made for optimization. Since one could dilute a solution comprising 10.0 µg/ml by a factor of 103 while still remaining within the concentration range recited in claim 1. Accordingly, the B27 used by Zhao almost certainly comprises tocopherol and tocopherol acetate at a concentration within a range of 0.01 µg/ml to 10.0 µg/ml. M.P.E.P. § 2144.05 sets forth that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Moreover, this section also establishes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The same reasoning applies to claim 15, which requires the use of a 2% concentration of B27 in the medium. While Zhao teaches adding B 27 at a concentration of 1%, the use of a 2% concentration level is within the bounds of routine optimization in the absence of evidence to the contrary. Accordingly, the cited combination of prior art renders the concentration range recited in the instant claims relating to tocopherol and tocopherol acetate prima facie obvious in the lack of evidence to the contrary.
systematically optimized the concentrations of 20 components of a previously published serumfree medium (Brewer and Cotman, Brain Res 494:65-74, 1989) for survival of rat embryonic hippocampal neurons after 4 days in culture.” Accordingly, not only is there an overlap of ranges as discussed above, but there is a prima facie motivation to optimize result effective variables. Brewer’ 93 evidences the fact that the concentration of tocopherol and tocopherol acetate are result effective variables. The recited range of these components in applicant’s method are considered obvious in view of the cited art for at least these reasons.
Zhao does not teach further supplementation of their culture media with FGF4. 
One of ordinary skill would have considered the addition of FGF4 to the culture media of Zhao to have been obvious at the time the invention was filed. One of ordinary skill in the art would have had a reason to do so since Kosaka teaches that the addition of recombinant FGF4 to cell cultures of neural progenitor cells generated large proliferative spheres of neural progenitor cells. Kosaka concludes that FGF4 has the ability to promote neural stem cell proliferation. See abstract for example. Since all such reagents and method steps could have been routinely carried out by the ordinarily skilled artisan, and since the addition of a mitogen to a cell culture would be expected to enhance proliferation of such cells given the combined teachings of the cited art, one of ordinary skill in the art would have had a reasonable expectation of success at the time the invention was filed. Finally, one of ordinary skill in the art would have considered the use of neural progenitor cells isolated from human fetuses obvious, since such cells were known in the art as cells that are valuable in research towards understanding the function of neural progenitor prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection by arguing that none of the cited references cited teach or suggest adding a certain concentration of tocopherol and tocopherol acetate in a culture medium in addition to the B27 supplement. Applicant further asserts that the effect of culturing in the medium recited instantly increases increase the proliferation of neural progenitor cells without inducing differentiation, which applicant alleges was unexpected. 
In response, these arguments have been fully considered, but are not persuasive. Zhao unequivocally teaches the addition of B27 supplement, which has been repeatedly demonstrating as comprising both tocopherol and tocopherol acetate in amounts corresponding to those recited instantly. It is further emphasized that nothing about the instant claims require a separate addition of tocopherol and tocopherol acetate, but rather merely that these are present in the culture medium. While applicant argues that Zhao does not teach a certain concentration of tocopherol and tocopherol acetate in a culture medium in addition to the B27 supplement, there is no requirement in the instant claims for the addition of tocopherol and tocopherol acetate above and beyond that contained within the B27 supplement. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the provision of tocopherol and tocopherol acetate In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant points to figure 1 alleging that when neural progenitor cells isolated from fetuses cultured in M5 medium to which tocopherol and tocopherol acetate as well as the B27 supplement were added, compared with the general culture conditions (M2) containing the B27 supplement in a conventional cell culture medium shows i ) a statistically significant cell viability, ii ) significant increase in cell count, iii) significantly increased expression frequency of cell proliferation marker ki67, neural progenitor cell marker Nestin and DAPI marker, and iv ) the expression of GFAP-positive cells, a glial cell marker, and Tuj 1-positive cells, a neuronal marker, were low, and DAPI was highly expressed, as demonstrated in FIGs. 1, 2A, 3B and 3C.
This has been fully considered, but is not convincing. The instant claims do not require the addition of tocopherol and tocopherol acetate in addition to that which is natively contained in the B27 supplement. More importantly, the allegation of unexpected results is not commensurate in scope with the claims. The allegedly unexpected results were obtained using the addition of tocopherol and tocopherol acetate in an amount of 1.0 µg/ml, while the claims recite tocopherol and tocopherol acetate in an amount as little as 0.01 µg/ml. Applicant has provided no evidence that the same effect can be obtained with as little as 1/100th the amount exemplified. See M.P.E.P. § 716.02 (d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the 
Applicant argues that Brewer ‘93 and Kosaka disclose B27 or B18 supplement containing tocopherol and tocopherol acetate, but alleged that the supplement is a medium optimized for culture of hippocampal cells, and there is no specific disclosure with respect to the differentiation of neural progenitor cells. However, neither Brewer ‘93 nor Kosaka were relied upon for this teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that none of the cited references cited recognize tocopherol and tocopherol acetate are variable to increase the proliferation of neural progenitor cell. However this argument is not persuasive, since Brewer ’93 is a study resulting from an effort to optimize the components therein, including tocopherol and tocopherol acetate. The first sentence of the Brewer ‘93 abstract reads (emphasis added): “We have systematically optimized the concentrations of 20 components of a previously published serumfree medium (Brewer and Cotman, Brain Res 494:65-74, 1989).” Accordingly, the suggestion to optimize does not come from the examiner or legal precedent, but rather from the express teachings of Brewer ’93. This argument is unpersuasive therefore.
Applicant asserts that none of the cited references have any teaching or suggestion that the cells proliferate to an undifferentiated state. However, this argument ignores the express teachings of Zhao, who explicitly states that the conditions set forth therein, which are substantially identical to the instantly recited conditions (albeit not explicit with regard to the st heading under the “Results” section of Zhao. The rejection is considered proper for at least these reasons, and is maintained therefore.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633